DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vito Ciaravino on 7/29/2022.
	IN THE SPECIFICATION as filed 11/25/2020:
In paragraph [0023], line 1, replace the limitation “pull rod 30” with --pull rod 20--.
IN THE CLAIMS as filed 11/25/2020:
In Claim 1, line 8, following the limitation “neutral position” add the following limitation (including line indentation) on a new line:
--	a nut disposed on an outer surface of the pull rod--.
In Claim 2, line 1, delete the limitation “wherein the pull rod comprises a nut,”.
In Claim 14, line 10, following the limitation “neutral position, and” add the following limitation (including line indentation) on a new line:
--	a nut disposed on an outer surface of the pull rod, and--.
Reasons for Allowance
	Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  the prior art of record taken as a whole neither discloses nor renders obvious the combination including the limitations of Claims 1 and 14.
Re 1/14, Carl (US 4,230,152) discloses: a valve assembly, comprising: a valve body (11) defining a bore (13); a pull rod (20) disposed in the bore and defining a bolt cavity, the pull rod moveable between a first pull rod position (fig 1) and a second pull rod position (fig 4); a bolt (12) disposed in the bolt cavity and moveable with respect to the pull rod between a first bolt position (fig 1) and a second bolt position (fig 3); and a spool (40) disposed in the bore, the spool operatively coupled to the pull rod to move between an energized position and a neutral position. However, Carl does not disclose: a nut disposed on an outer surface of the pull rod and there is insufficient motivation to provide Carl with the feature. No prior art of record provides sufficient teaching to provide Carl with the feature and thus any suggestion to provide Carl with the feature would be predicated on impermissible hindsight.
Mistral (US 2,185,264) discloses: a valve assembly (fig 3), comprising: a valve body (158/184) defining a bore; a pull rod (16) disposed in the bore and defining a bolt cavity, the pull rod moveable between a first pull rod position and a second pull rod position; a bolt (126) disposed in the bolt cavity and moveable with respect to the pull rod between a first bolt position and a second bolt position. However, Mistral does not disclose: a spool disposed in the bore, the spool operatively coupled to the pull rod to move between an energized position and a neutral position and there is insufficient motivation to provide Mistral with the feature as doing so would require a substantial redesign and reconstruction of Mistral. 
Sommerfeld (US 2006/0097566) discloses: a valve assembly (fig 2), comprising: a valve body defining a bore; a pull rod (310/322) disposed in the bore and defining a bolt cavity, the pull rod moveable between a first pull rod position and a second pull rod position; a bolt (302) disposed in the bolt cavity and moveable with respect to the pull rod between a first bolt position and a second bolt position. However, Sommerfeld does not disclose: a spool disposed in the bore, the spool operatively coupled to the pull rod to move between an energized position and a neutral position and there is insufficient motivation to provide Sommerfeld with the feature as doing so would require a substantial redesign and reconstruction of Sommerfeld. 
Miyata (US 2014/0246897) discloses: a valve assembly (fig 1), comprising: a valve body (10) defining a bore; a push rod (331) disposed in the bore and defining a bolt cavity, the push rod moveable between a first push rod position and a second push rod position; a bolt (31) disposed in the bolt cavity and moveable with respect to the push rod between a first bolt position (fig 1) and a second bolt position (fig 3); and a spool (21) disposed in the bore, the spool operatively coupled to the pull rod to move between an energized position and a neutral position. However, Miyata discloses a push rod and thus does not disclose a pull rod as required by Claims 1 and 14. Furthermore, changing the direction in which Miyata operates would change the principle of operation of the device, which is improper.  
Because no prior art of record discloses the claim limitations, the limitations are knowledge that is gleaned only from Applicant’s disclosure, and thus any suggestion to provide the limitation in the prior art would be based on impermissible hindsight. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J MCGOVERN whose telephone number is (571)272-6298. The examiner can normally be reached Monday through Friday 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN J MCGOVERN/Examiner, Art Unit 3656                                                                                                                                                                                                        
/RICHARD W RIDLEY/Supervisory Patent Examiner, Art Unit 3656